DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Cheng (US 2007/0210293).
	Re Clm 1: Cheng discloses (all figs) a horizontal universal joint comprising: a first joint member (22) integrally formed by a frame insertion port (22a) and a female coupling port (22b), the frame insertion port facing a horizontal direction (left/right), the female coupling port facing a vertical direction (up); a second joint member (12) integrally formed by a frame insertion port (12a) and a male coupling port (12b), the frame insertion facing the horizontal direction (see figs), the male coupling port facing the vertical direction (down), wherein: the female coupling port of the first joint member and the male coupling port of the second joint member are removably engaged via an elastic body (44), teeth rows (12b and 22b) are formed at an inner peripheral surface of the female coupling port and an outer peripheral surface of the male coupling port meshing with one another, and depending on meshing positions of both teeth rows when the male coupling port is inserted into the female coupling port, the horizontal direction where the frame insertion port of the second joint member faces relative to the frame insertion port of the first joint member is changeable (see figs).
	Re Clm 2:  Cheng discloses wherein: the first joint member further includes an auxiliary frame insertion port integrally formed opposed to the female coupling port (see fig 3), and an auxiliary frame coupling pipe (40, 41) is removably engaged with the auxiliary frame insertion port.
	Re Clm 5:  Cheng discloses wherein the horizontal universal joint is for (capable of) coupling mutual frames of an enclosure for baby and infant (See figs).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2007/0210293).
Re Clm 4:  Cheng is silent with respect to the material the first and second joint members are made of.  Examiner notes that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Examiner notes that plastics are commonly used in connection structures due to its intrinsic characteristic benefits (non-corrosive, lightweight, ease of molding, etc.).  Therefore, due to a lack of criticality in the selection of material, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the first and second joint members to be made of a plastic material, as is known in the art, for the purpose of providing a non-corrosive, lightweight, and easily molded connection structure.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2007/0210293) in view of Rattray et al. (US 4645183).
Re Clm 3:  Cheng discloses wherein the elastic body is a spring, the female coupling port of the first joint member being engaged with the male coupling port of the second joint member with the spring, but fails to disclose engagement also with a screw, the screw being passed through the spring in an axial direction.
	Rattray et al. teach the use of a similar angle adjustable hinge for an enclosure, wherein the male and female components with the meshed teeth rows are engaged with a spring (222) and a screw (218), see fig 12.  This is taught for the purpose of axially securing the components together to prevent unwanted separation between the members.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the screw being passed through the spring in an axial direction, as taught by Rattray et al., for the purpose of axially securing the components together to prevent unwanted separation between the members.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678